DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “a first parallel capacitor, an inductor, a second parallel capacitor connected in parallel with the resistor and connected in series with one another.”  It is unclear how this limitation is to be interpreted.  For example, is a series connection of a first parallel capacitor, an inductor, a second parallel capacitor required to be in parallel with the resistor?  Is only the second parallel capacitor required to be in parallel with the resistor such that, e.g., a parallel connection of the second parallel capacitor with the resistor being connected in series with the first parallel capacitor and the inductor meets this claimed limitation?
For the purposes of examination, Examiner will interpret this limitation such that the first parallel capacitor, the inductor and the second parallel capacitor are in series with each other and said series connection is in parallel with the resistor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2017/0163237).
For claim 1, Lee teaches an ultra-high frequency ([0004]-[0005]) power combiner (Figure 7B, [0018]) comprising: 
a first input line (from OUT1 to a node connected to the top terminal of the top capacitor of the right branch) connected to a first input port (OUT1); 
a second input line (from OUT2 to a node connected to the bottom terminal of the bottom capacitor of the right branch) connected to a second input port (OUT2); 
an output line (from IN to 705) connected to an output port (IN); 
a first transmission line between the first input line and the output line (701, [0023]); 
a second transmission line between the second input line and the output line (703, [0023]); 
a first series capacitor, a resistor, and a second series capacitor connected in series (right branch, i.e., branch directly connected to OUT1 and OUT2) between a first node between the first input line and the first transmission line and a second node between the second input line and the second transmission line (as understood by examination of Figure 7B); and 
a first parallel capacitor (top capacitor within middle branch), an inductor (top inductor between the middle and right branch), a second parallel capacitor (bottom capacitor within middle branch) connected in parallel with the resistor and connected in series with one another (the combination of the top and bottom inductors between the middle and right branch with the middle branch is in parallel to the right branch, as understood by examination of Figure 7B).
It is noted that although Lee shows a power divider in his Figure 7B, [0018] teaches that it may also be used as a power combiner.  Although not explicitly stated by Lee, [0034] of Wang et al (US 2019/0214700) and [0004] of Applicant’s disclosure teach that a power combiner can be used as a power divider and vice versa by switching the input and output ports.
For claim 6, Lee teaches an ultra-high frequency ([0004]-[0005]) power divider (Figure 7B, [0018]) comprising: 
an input line (from IN to 705) connected to an input port (IN); 
a first output line (from a node connected to the top terminal of the top capacitor of the right branch to OUT1) connected to a first output port (OUT1); 
a second output line (from a node connected to the bottom terminal of the bottom capacitor of the right branch to OUT2) connected to a second output port (OUT2); 
a first transmission line between the input line and the first output line (701, [0023]); 
a second transmission line between the input line and the second output line (703, [0023]);
a first series capacitor, a resistor, and a second series capacitor connected in series (middle branch) between a first node between the first transmission line and the first output line and a second node between the second transmission line and the second output line (as understood by examination of Figure 7B); and 
a first parallel capacitor (top capacitor within right branch), an inductor (top inductor between the middle and right branches), and a second parallel capacitor (bottom capacitor within right branch) connected in parallel with the resistor and connected in series with one another (the combination of the top and bottom inductors between the middle and right branch with the right branch is in parallel to the middle branch, as understood by examination of Figure 7B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
For claims 2 and 7, Lee teaches the resistor of claims 1 and 6 but is silent as to its specific value.  However, equation 3 teaches the relationship between the resistance value of the resistor according to the center frequency, inductance and output impedance of Lee’s circuit.
Therefore, the selection of the claimed resistance value would have been obvious to any person having ordinary skill in the art who knows that said relationships can be easily set by selecting specific values for the components, and because said component values can be set to any values desired, creating the claimed relationships would only involve routine "design optimization", which has been held to be within the ordinary capabilities of a person having ordinary skill in the art.  Applicant should note In re Aller, 105 USPQ 233 (1955) where it was held that optimizing particular values is obvious to a person of ordinary skill in the art (who would easily be able to set different values within the range of possible values in order to arrive at the best value by simple experimentation).  Note also that the Aller holding is consistent with the recent Supreme Court decision in KSR International v. Teleflex, Inc., 82 USPQ2d 1385 (2007) which also discussed the obviousness of "design optimization" where a reference is silent on such optimized values.
For claims 3 and 8, Lee teaches the capacitors and inductor of claims 1 and 6 but is silent as to their specific values and operating frequency.  However, equations 2 and 4 teach the relationship between the capacitances, center frequency, inductance, input impedance and output impedance.
Therefore, the selection of the claimed capacitance, inductor, and operating frequency values would have been obvious to any person having ordinary skill in the art who knows that said relationships can be easily set by selecting specific values for the components, and because said component values can be set to any values desired, creating the claimed relationships would only involve routine "design optimization", which has been held to be within the ordinary capabilities of a person having ordinary skill in the art.  Applicant should note In re Aller, 105 USPQ 233 (1955) where it was held that optimizing particular values is obvious to a person of ordinary skill in the art (who would easily be able to set different values within the range of possible values in order to arrive at the best value by simple experimentation).  Note also that the Aller holding is consistent with the recent Supreme Court decision in KSR International v. Teleflex, Inc., 82 USPQ2d 1385 (2007) which also discussed the obviousness of "design optimization" where a reference is silent on such optimized values.
Allowable Subject Matter
Claims 4-5 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849